Exhibit 10.1



ASSET PURCHASE AGREEMENT




dated as of November 14, 2005




by and among




Grueninger Cruises and Tours, Inc.


and


Ambassadair Travel Club, Inc.


and


Amber Travel, Inc.


and


ATA Airlines, Inc.











--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this "Agreement") is entered into as of November
14, 2005 (the "Execution Date") by and between Grueninger Cruises and Tours,
Inc., an Indiana corporation (""Buyer"), Ambassadair Travel Club, Inc., an
Indiana corporation ("Ambassadair"), Amber Travel, Inc., an Indiana corporation
("Amber" and collectively with Ambassadair, "Sellers"), and ATA Airlines, Inc.,
an Indiana corporation ("ATA").
 
WHEREAS, Ambassadair, Amber and ATA each are wholly owned subsidiaries of
Holdings, and
 
WHEREAS, Holdings, Ambassadair, Amber and ATA are each Debtors in Chapter 11
proceedings pending in the United States Bankruptcy Court for the Southern
District of Indiana; and
 
WHEREAS, Ambassadair is a membership- based travel club that provides trips,
tours and other travel services to its members; and
 
WHEREAS, Amber is a travel agency that provides travel agency services in
conjunction with the businesses of Ambassadair and ATA; and
 
WHEREAS, Buyer is an experienced and financially capable, Indianapolis, Indiana
based provider of tours, trips and other travel services which will pursuant to
this Agreement purchase certain of the assets of Ambassadair, Amber and ATA and,
as a manager acting on behalf of Ambassadair, will operate and complete certain
Ambassadair tours and trips which have been sold by Ambassadair to Ambassadair
members, and as the purchaser of Ambassadair assets, will offer benefits and
travel opportunities to current and former members of Ambassadair.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, Buyer, Ambassadair, Amber and ATA
hereby agree as follows:
 
ARTICLE I  
 
PURCHASED ASSETS AND PURCHASED ATA EQUIPMENT
 
1.1.  Purchase and Sale of Assets.
 

(a)  
Upon and subject to the terms and conditions of this Agreement, (i) Buyer shall
purchase from Sellers, and Sellers shall sell, transfer, convey, assign and
deliver to Buyer, at the Closing, for the consideration specified in this
Agreement, all of Sellers' respective rights, title and interests in, to and
under the Purchased Assets, and (ii) Buyer shall purchase from ATA, and ATA
shall sell, transfer, convey, assign and deliver to Buyer, at the Closing, for
the consideration specified in this Agreement, all of ATA's rights, title and
interests in, to and under the Purchased ATA Equipment, with all of the Assets,
being sold, transferred, conveyed and assigned by the Sellers and ATA free and
clear of all claims, liens, restrictions, encumbrances or security interests of
any nature, as provided in the Approval Order. The Purchased ATA Equipment is
identified on Schedule 2.4(ii) to this Agreement.

 
 
1

--------------------------------------------------------------------------------


 

(b)  
The Parties acknowledge and agree that Sellers and ATA are not selling,
assigning, or conveying to Buyer any of the Excluded Assets. The terms
"Purchased Assets," " Purchased ATA Equipment" and "Assets," as used in this
Agreement, do not include any of the Excluded Assets.

 
1.2.  Assumption of Liabilities.
 
Except as provided in Section 1.4 of this Agreement, Buyer shall not, directly
or indirectly, assume or otherwise pay or perform any obligations, liabilities,
claims or other responsibilities of either of Sellers or ATA, including any
relating to the ownership, operation or use of the Excluded Assets or the
Businesses, and Buyer shall not assume any other liabilities of Sellers or ATA,
of any character or description, including environmental liabilities,
liabilities relating to current or former employees or any liabilities for any
and all taxes (sales, property, income, corporate or otherwise).
 
1.3.  Purchase Price. 
 
In consideration of the assignment, transfer and conveyance to Buyer of all
right, title, interest in and to the Assets and the other rights assigned,
granted or transferred to Buyer pursuant hereto, and subject to the conditions
and in accordance with the terms hereof, Buyer shall pay to the Sellers and ATA
an aggregate Purchase Price of Three Hundred Thousand Dollars ($300,000.00) for
the Assets, being allocated as follows: $50,000 to ATA for the Purchased ATA
Equipment; and $250,000 to the Sellers for the Purchased Assets, with $25,000 of
this amount being allocated to Amber Travel for its part of the Purchased
Assets, and the balance to Ambassadair for its part of the Purchased Assets.
 
The Purchase Price will be paid as follows: (i) the sum of One Hundred Fifty
Thousand Dollars ($150,000.00) cash at Closing, and (ii) the additional sum of
One Hundred Fifty Thousand Dollars ($150,000.00) cash payable on January 2,
2006.
 

(a)  
Release of Initial Deposit. In connection with that certain Letter Agreement
executed between Sellers, ATA and Buyer on October 20, 2005 (the "Letter
Agreement"), Buyer deposited for the account of Sellers One Hundred Thousand
Dollars ($100,000), which deposit is held in the Trust Account of Baker &
Daniels LLP (the "Initial Deposit"). Upon the closing of this Agreement and as a
portion of the Purchase Price payable at Closing, Buyer shall authorize, in a
writing addressed and delivered to Baker & Daniels LLP, the release and delivery
to the Sellers as provided in this Agreement of the Initial Deposit as a cash
credit of One Hundred Thousand Dollars ($100,000) to the Purchase Price. Of this
payment, $25,000 shall be released and paid directly to Amber Travel and the
balance shall be released and paid directly to Ambassadair.

 
 
2

--------------------------------------------------------------------------------


 

(b)  
Supplemental Payment. In addition, at Closing, Buyer shall pay directly to ATA,
by wire transfer of immediately available funds to an account designated by ATA,
the sum of $50,000 (the "Supplemental Payment").

 

(c)  
January 2, 2006 Payment Buyer shall pay directly to Ambassadair, without relief
from valuation and appraisement laws, the remaining balance of the Purchase
Price, being $150,000, on January 2, 2006. This payment shall be made by wire
transfer of immediately available funds to an account designated by Ambassadair.
In the event this payment is not paid when due, the unpaid principal balance
thereof shall bear interest at the rate of 12% per annum until paid in full, and
Ambassadair shall be entitled to payment of all reasonable attorneys' fees
incurred in the collection thereof.

 
1.4.  Contracted Trips. 
 

(a)  
Buyer agrees to serve as manager of all operations of Ambassadair from and after
the Closing relating to the providing, performance, delivery and completion of
the Contracted Trips and the Remaining 2005 Trips (as those terms are defined in
Article IX) and to manage, supervise and handle the refunding, return and
repayment (from Restricted Cash or by an applicable credit card processor with a
credit card holdback) of amounts paid to Ambassadair for cancelled Contracted
Trips or cancelled Remaining 2005 Trips to those members/purchasers who are
entitled to such refunds, returns and repayments. In addition, in the event as
of the Closing there are refunds or repayments yet to be made by Ambassadair to
members/purchasers for trips previously cancelled and for which there are funds
for such refunding or repayment held in Restricted Cash or Customer Accounts
Receivable, Buyer will manage and supervise the refunding and repayment of such
funds by Ambassadair.

 

(b)  
Ambassadair shall pay to Buyer a one-time payment of $85,000 on January 2, 2006
(which payment Buyer may credit against the balance of the Purchase Price
payment due to Ambassadair on that date) for the management of the remaining
2005 Trips pursuant to this Agreement.

 

(c)  
Buyer shall exercise in its performance of its duties as manager the same care
as it exercises in the ordinary course of its business the management,
supervision, selling and providing of trips and tours.

 

(d)  
After Closing, Buyer, as manager of the Contracted Trips, shall have the right
to cancel or modify Contracted Trips consistent with the policies of
Ambassadair. Ambassadair retains the right to cancel any of the Remaining 2005
Trips from time to time in accordance with its policies. In particular, Buyer is
to review and re-evaluate from time to time after Closing each Contracted Trip
to determine if the remaining costs to be incurred in the providing and
completion of that Contracted Trip (after allowance for Prepaid Expenses and
Other Deposits related to that Contracted Trip) do not exceed the sum of the
Customer Accounts Receivable and Restricted Cash held by Ambassadair for that
Contracted Trip, plus net revenues generated to Buyer from its sale for its own
account of additional participation by members of Ambassadair or other persons
in that Contracted Trip. If a Contracted Trip does not, in Buyer's business
judgment, satisfy this financial test (such a Contracted Trip being called an
"Underfunded Trip"), Buyer, as manager, may cancel the Underfunded Trip in
accordance with and pursuant to Ambassadair policies for cancellation.

 
 
3

--------------------------------------------------------------------------------


 
Buyer shall have until November 23, 2005, to notify Ambassadair of its decision
to cancel any Contracted Trips which have a departure date in January, 2006.
Buyer shall have until December 12, 2005, to notify Ambassadair of Buyer's
decision to cancel any Contracted Trips which have a departure date in February,
2006. Buyer shall have until December 27, 2005, to notify Ambassadair of Buyer's
decision to cancel any Contracted Trips which has a departure date in March,
2006. If Buyer, as manager, does not provide Ambassadair a notice of its
election to cancel a Contracted Trip by the cancellation notification deadline
for that particular Contracted Trip as stated in this paragraph (any such
Contracted Trip for which there has not been a timely notice of an election to
cancel from the Buyer to Ambassadair being called an "Accepted Trip"), then even
if that Accepted Trip is an Underfunded Trip, Buyer shall be responsible for and
shall pay any costs for the providing, operating and completion of that Accepted
Trip to the extent such costs are not covered by or reimbursed from the Prepaid
Expenses and Other Deposits, Customer Accounts Receivable and Restricted Cash
for that Accepted Trip. Buyer may elect to cancel an Accepted Trip, but Buyer
shall be liable to pay to Ambassadair all additional losses suffered by
Ambassadair as the result of any increase in penalties, forfeitures, reductions
in refund percentages and other losses of Prepaid Expenses and Other Deposits
for that particular Accepted Trip which result from Ambassadair not being able
to cancel contractual commitments with the providers who have the Prepaid
Expenses and Other Deposits within two days of the date when Buyer could have
last given a notice of its election to cancel in order to keep the Accepted Trip
from becoming an Accepted Trip.
 
It is understood that Buyer, as manager, will be required to advance funds to
pay costs of providing and completing Contracted Trips which are to be
reimbursed from Restricted Cash and Customer Accounts Receivable related to that
Contracted Trip. Buyer shall not be entitled to any interest on these advances,
but shall be entitled to reimbursement from Ambassadair for all such advances
from such Restricted Cash, when released from restriction, and such Customer
Accounts Receivable, when proceeds thereof are received, such reimbursement not
to exceed the amount of such Restricted Cash and Customer Accounts Receivable.
 
 
4

--------------------------------------------------------------------------------


 
In the event, as respects any Accepted Trip which is completed, there is a
residual balance, after full reimbursement of Buyer's advances as provided
above, of proceeds from the release of the Restricted Cash for that Accepted
Trip and the proceeds received from Customer Accounts Receivable, such residual
balance shall be paid to Buyer as its compensation for management of the
Contracted Trips.
 

(e)  
Buyer shall be entitled at its option to sell, on its own account and not as
manager participation, to any persons, including existing members of
Ambassadair, in Contracted Trips from and after the Closing. It is recognized
that many of the Contracted Trips may avoid being Underfunded Trips if Buyer is
able to sell additional participation in the Contracted Trip. In the event a
Contracted Trip, including an Accepted Trip, on which Buyer has sold
participation, becomes a cancelled Contracted Trip, Buyer shall be solely
responsible for all refunds and repayments to those persons who purchased
participation in the Contracted Trip from or through Buyer. Buyer shall not be
entitled to any other compensation for its service as manager of the Contracted
Trips, except as provided by the terms of this Agreement.

 

(f)  
Ambassadair shall be entitled to handle on its own the communications with third
party providers required to cancel and obtain refunds with respect to any
Contracts related to any the Remaining 2005 Trips which may be cancelled or to
cancel and obtain refunds with respect to any of the Contracts related to
Contracted Trips which may be cancelled.

 

(g)  
At the Closing, ATA shall grant Buyer a paid up, non-exclusive license to use
the AIRAS operation and reservation software of ATA in the performance of its
duties as manager of the Contracted Trips, for the entire period in which Buyer
is serving as manager for the Contracted Trips.

 
1.5.  The Closing.
 

(a)  
The consummation of the purchase, assignment and transfer of all right, title
and interest in and to the Assets shall take place at the offices of Baker &
Daniels, LLP, 300 North Meridian Street, Suite 2700, Indianapolis, Indiana,
subject to the satisfaction or waiver of the conditions set forth in Article V,
as soon as practical, but in no event later than November 18, 2005 (the "Closing
Date"). All transactions at the Closing shall be deemed to take place
simultaneously, effective 12:01 a.m. on the Closing Date, and no transaction
shall be deemed to have been completed and no documents or certificates shall be
deemed to have been delivered until the Transactions are completed and all
documents and certificates are delivered.

 
 
5

--------------------------------------------------------------------------------


 

(b)  
At the Closing:

 

(i)  
Sellers and ATA shall each execute and deliver to Buyer the Master Bills of
Sale-ATA and Master Bill of Sale-Sellers, and such other instruments of
conveyance and assignment as Buyer may reasonably request in order to effect the
sale, transfer, conveyance and assignment to Buyer of the Assets; and

 

(ii)  
Buyer shall authorize the release and payment to Sellers of the Initial Deposit,
and shall have paid the Supplemental Payment to ATA.

 
1.6.  Allocation. Unless extended by agreement of the Parties, Buyer shall,
within sixty (60) days after the Closing Date, prepare and deliver to Sellers
for their consent (which consent shall not be unreasonably withheld, conditioned
or delayed) a schedule allocating to Sellers the Purchase Price (less the Fifty
Thousand Dollars ($50,000.00) paid to ATA) among the Purchased Assets, all in
accordance with Treasury Regulation 1.1060-1T (or any comparable provisions of
state or local tax law) or any successor provision. If Sellers do not give their
consent, Buyer and Sellers will negotiate in good faith to resolve such
objections. Buyer and Sellers shall report and file all Tax Returns (including
amended Tax Returns and claims for refund) consistent with the allocation, if
any, consented to, or required to be consented to, by Sellers , and shall take
no position contrary thereto or inconsistent therewith (including, without
limitation, in any audits or examinations by any taxing authority or any other
proceedings). Buyer and Sellers shall cooperate in the filing of any forms
(including Form 8594) with respect to such allocation. If and to the extent the
Parties are unable to agree on such allocation, each shall be free to make its
own allocation for tax purposes. Notwithstanding any other provisions of this
Agreement, the foregoing shall survive the Closing Date without limitation. 
 
1.7.  Further Assurances. At any time and from time to time after the Closing
without further consideration, the Parties shall each execute and deliver such
other instruments of sale, transfer, conveyance and assignment and take such
actions as the other Parties reasonably may request to accomplish the
Transactions contemplated hereby.
 
1.8.  Acknowledgment. Buyer acknowledges and agrees that it is acquiring the
Assets "As Is" and "Where is", WITHOUT WARRANTY, EXPRESS OR IMPLIED, OTHER THAN
AS SET FORTH EXPRESSLY IN THIS AGREEMENT. SELLERS AND ATA DISCLAIM ALL OTHER
EXPRESS WARRANTIES AND DISCLAIM ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. 
 
1.9.   Executory Contracts. Buyer shall have forty-five (45) days following the
Closing Date to designate those executory contracts to which either of Sellers
is a party ("Contracts") that it desires to assume by providing written notice
thereof to Sellers. Buyer shall not assume any Contracts for the purchase of
services to be provided on any Remaining 2005 Trips, or any cancelled Contracted
trip, unless buyer pays to Ambassadair the Prepaid Expenses and Other deposits
made by Ambassadair with respect to that assumed Contract. Buyer will be
responsible to pay any and all amounts required to cure any defaults to allow
for the assumption of the Contracts which Buyer elects to assume. Sellers shall,
at Seller's expense, obtain an appropriate court order authorizing the
assumption and assignment of those Contracts being so assumed by Buyer, provided
that it shall be Buyer's responsibility to demonstrate "adequate assurance of
future performance" under the applicable Contracts. Sellers shall cooperate
reasonably with Buyer in its election to assume or renegotiate any of the
Contracts. Buyer shall be unconditionally liable and responsible for the
payment, satisfaction, performance and discharge of all Contracts assumed by
Buyer.
 
 
6

--------------------------------------------------------------------------------


 
1.10.  From the Closing Date until April 30, 2006, Buyer may be present in and
perform its management services from the office space currently occupied by
Ambassadair (the "Ambassadair Office Space"); provided that the occupied space
may be reduced at ATA's option from time to time to adjust to the reduced number
of employees of Buyer who will be working in the Ambassadair Office Space, and
provided further that Buyer shall reimburse ATA monthly within 15 days of
receipt of invoice from ATA for a pro-rata portion of actual cash costs incurred
by ATA associated with the occupancy and use of the Ambassadair Office Space,
other than rent. Buyer shall be entitled to leave the Purchased ATA Equipment in
the Ambassadair Office Space during this period. In addition, until the
Contracted Trips are completed, Sellers and/or ATA will cause all telephonic,
electronic, and other inquiries regarding Contracted Trips to be forwarded to
personnel designated by Buyer.
 
ARTICLE II  
 


 
REPRESENTATIONS AND WARRANTIES OF SELLERS AND ATA
 
Sellers and ATA represent and warrant to Buyer that the statements contained in
this Article II are true and correct as of the date of this Agreement and will
be true and correct as of the Closing as though made as of the Closing, except
to the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date). Sellers and ATA's representations and warranties
shall survive the Closing.
 
2.1.  Organization, Qualification and Corporate Power. Amber is a corporation
duly organized and validly existing under the laws of the State of Indiana.
Ambassadair is a corporation duly organized and validly existing under the laws
of the State of Indiana. ATA is a corporation duly organized and validly
existing under the laws of the State of Indiana. Sellers and ATA are each duly
qualified to conduct business under the laws of each jurisdiction where the
nature of the business conducted by it or the properties owned or leased by it
require qualification, except for those jurisdictions in which the failure to be
so qualified, individually or in the aggregate, has not had and would not
reasonably be expected to have a Seller Material Adverse Effect. Sellers and ATA
each have all requisite corporate power and authority to carry on the businesses
in which they are engaged, and to own and use the Assets.

 
7

--------------------------------------------------------------------------------


 
2.2.  Authorization of Transaction. Sellers and ATA each has the requisite
corporate power and authority to execute this Agreement and the Ancillary
Agreements, and pursuant to the Approval Order, Sellers and ATA each have the
requisite power and authority to perform its respective obligations under this
Agreement and the Ancillary Agreements. The execution and delivery of this
Agreement and the Ancillary Agreements have been (or will be at the time of
execution thereof) duly authorized by all necessary corporate or other
organizational action on the part of Sellers and ATA. This Agreement has been
duly and validly executed and delivered by Sellers and ATA and constitutes, and
each of the Ancillary Agreements, upon its execution and delivery by Sellers or
ATA, will constitute, a valid and binding obligation of Sellers and ATA,
enforceable against the Sellers and ATA in accordance with its terms.
 
2.3.  Non-contravention. Neither the execution and delivery by Sellers and ATA
of this Agreement or the Ancillary Agreements, nor the consummation by Sellers
and ATA of the Transactions will (a) conflict with or violate any provision of
the Certificate of Incorporation or Bylaws of Sellers and ATA, (b) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of obligations under,
create in any party the right to terminate, modify or cancel, or require any
notice, consent or waiver under, any contract or instrument to which Sellers or
ATA is a party or by which Sellers or ATA is bound or to which any of its
respective assets is subject, except for (i) any conflict, breach, default,
acceleration, termination, modification or cancellation which, individually or
in the aggregate, would not have a Seller Material Adverse Effect and would not
adversely affect the consummation of the Transactions, or (ii) any notice,
consent or waiver, the absence of which, individually or in the aggregate, would
not have a Seller Material Adverse Effect and would not adversely affect the
consummation of the Transactions, (c) result in the imposition of any security
interest upon the Assets, or (d) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Sellers or ATA or any of the Assets.
 
2.4.  Ownership and Condition of Assets. One of the Sellers as the true and
lawful owner, has good marketable title to, all of the Purchased Assets and ATA,
as the true and lawful owner has good and marketable title to all of the
Purchased ATA Assets. Sellers and ATA each have the authority to transfer the
Purchased Assets to Buyer free and clear of all claims, liens, restrictions,
encumbrances or security interests of any nature as provided in the Approval
Order. Schedule 2.4(ii) sets forth a complete identification of the Purchased
ATA Equipment.
 
2.5.  Disclosure. No representation or warranty by Sellers or ATA contained in
this Agreement or any other document, certificate or other instrument delivered
or to be delivered by or on behalf of Sellers or ATA pursuant to this Agreement,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading.
 
 
8

--------------------------------------------------------------------------------


 
ARTICLE III  
 


 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Sellers, ATA and Holdings that the statements
contained in this Article III are true and correct as of the date of this
Agreement and will be true and correct as to the Closing as though made as of
the Closing. Buyers' representations and warranties shall survive the Closing.
 
3.1.  Organization and Corporate Power. Buyer is a corporation duly organized
and validly existing under the laws of the State of Indiana. Buyer is duly
qualified to conduct business under the laws of each jurisdiction where the
nature of the business to be conducted by it after the Closing or the properties
to be owned or leased by it after the Closing require qualification. Buyer has
all requisite corporate power and authority to carry on the businesses in which
it is engaged and to own and use the properties owned and used by it.
 
3.2.  Authorization of the Transaction. Buyer has all requisite power and
authority to execute and deliver this Agreement and the Ancillary Agreements and
to perform its obligations hereunder and thereunder. The execution and delivery
by Buyer of this Agreement and the Ancillary Agreements and the consummation by
Buyer of the Transactions have been duly and validly authorized by all necessary
corporate action on the part of Buyer. This Agreement has been duly and validly
executed and delivered by Buyer and constitutes a valid and binding obligation
of Buyer, enforceable against it in accordance with its terms.
 
3.3.  Non-contravention. Neither the execution and delivery by Buyer of this
Agreement or the Ancillary Agreements, nor the consummation by Buyer of the
Transactions will (a) conflict with or violate any provision of the Certificate
of Incorporation or Bylaws of Buyer, (b) conflict with, result in breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party any
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which Buyer is a party or by which it is
bound or to which any of its assets is subject, or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Buyer or any of
its properties or assets.
 
 
9

--------------------------------------------------------------------------------


 
ARTICLE IV  
 


 
PRE-CLOSING COVENANTS
 
4.1.  Closing Efforts. Each of the Parties shall use its Reasonable Best Efforts
to take all actions and to do all things necessary, proper or advisable to
consummate the Transactions, including using its Reasonable Best Efforts to
insure that (i) its representations and warranties remain true and correct in
all material respects through the Closing Date and (ii) the conditions to the
obligations of the other Party to consummate the Transactions are satisfied.
 
4.2.  Operating Businesses Pending Closing Date.Pending the Closing of the
Transactions, Ambassadair shall operate its Businesses in a manner consistent
with its current practices, and with Buyer being allowed to participate on-site
in the oversight of operations related to Contracted Trips. Pending Closing,
Sellers shall not enter into, modify or negotiate the terms of any Material
Contract affecting the Assets without the approval of Buyer, which approval
shall not be unreasonably withheld or delayed. Buyer will provide such approval,
in its sole discretion, on a timely basis such that Ambassadair will be able to
operate its Businesses in the ordinary course.
 
ARTICLE V  
 


 
CONDITIONS TO CLOSING
 
5.1.  Conditions to Obligations of Each Party. The obligations of Buyer, Sellers
and ATA to consummate the Transactions to be consummated at the Closing, is
subject to the Approval Order having been entered by the Bankruptcy Court.
 
5.2.  Conditions to Obligations of Buyer. The obligations of Buyer shall not be
subject to, or conditioned upon, any further due diligence by Buyer, or to any
financing or other capital availability contingency. The obligation of Buyer to
consummate the Transactions to be consummated at the Closing is subject to the
satisfaction of, at or prior to Closing, all of the following additional
conditions, any one or more of which may be waived in writing at the option of
Buyer:
 

(a)  
All representations and warranties of Sellers and ATA in this Agreement, or in
any exhibit, schedule or document delivered pursuant hereto, shall be true and
correct in all material respects, in each case when made and on and as of the
Closing Date as if made on and as of that date.

 

(b)  
All of the terms, covenants and conditions to be complied with and performed by
Sellers and ATA on or prior to the Closing Date shall have been complied with or
performed in all material respects.

 

(c)  
No action, suit or proceeding (including, without limitation, any proceeding
over which the Bankruptcy Court has jurisdiction under 28 U.S.C. §157(b) and
(c)) shall be pending or overtly threatened by or before any Governmental
Authority or pending or overtly threatened by any other Person to enjoin,
restrain, prohibit or obtain substantial damages or significant equitable relief
in respect of or related to any of the Transactions.

 
 
10

--------------------------------------------------------------------------------


 

(d)  
Buyer shall have obtained employment arrangements between Buyer and key
personnel of Sellers as reasonably determined by Buyer.

 

(e)  
There is no material adverse change in the condition of the Assets prior to
Closing.

 
5.3.  Conditions to Obligations of Sellers and ATA. The obligation of Sellers or
ATA to consummate the Transactions to be consummated at the Closing is subject
to the satisfaction of, at or prior to Closing, all of the following additional
conditions, any one or more of which may be waived in writing at the option of
Sellers and ATA:
 

(a)  
All representations and warranties of Buyer made in this Agreement or in any
exhibit, schedule or document delivered pursuant hereto shall be true and
correct in all material respects, in each case when made and as of the Closing
Date as if made on and as of that date (other than such representations or
warranties that expressly speak only as of an earlier date).

 

(b)  
All of the terms, covenants and conditions to be complied with and performed by
Buyer on or prior to the Closing Date shall have been complied with or performed
in all material respects.

 

(c)  
No action, suit or proceeding (including, without limitation, any proceeding
over which the Bankruptcy Court has jurisdiction under 28 U.S.C. § 157(b) and
(c)) shall be pending or overtly threatened by or before any Governmental
Authority or pending or overtly threatened by any other Person to enjoin,
restrain, prohibit or obtain substantial damages or significant equitable relief
in respect of or related to any of the Transactions, or that would be reasonably
likely to prevent or make illegal the consummation of the Transactions, and any
such actions, suits or proceedings that have theretofore been brought and
determined shall have become final orders without having any of the foregoing
and without the imposition of any condition or requirement on Sellers and ATA.

 

(d)  
Buyer shall have demonstrated to Ambassadair's reasonable satisfaction that
Buyer has added adequate staffing of qualified and experienced personnel to
provide the management services required pursuant to this Agreement and is
capitalized and financially able to serve as Ambassadair's manager for the
Remaining 2005 Trips and the Contracted Trips in accordance with the terms of
this Agreement.

 
 
 
11

--------------------------------------------------------------------------------


 
ARTICLE VI  
 


 
POST-CLOSING COVENANTS
 
6.1.  Sharing of Records. Buyer shall have the right for a period of seven years
following the Closing Date to have reasonable access to those books, records and
accounts that are retained by Sellers and ATA pursuant to the terms of this
Agreement to the extent that any of the foregoing is needed by Buyer for the
purpose of complying with its obligations under applicable laws and regulations.
 
6.2.  No Hiring. Effective upon Closing but terminating upon the earlier of one
year from the date of Closing and any earlier date on which Buyer defaults in
the payment of any amount payable under this Agreement to either of Sellers or
ATA, , Holdings, Sellers and ATA agree not, directly or indirectly, to hire,
engage or employ any Designated Buyer Employee. As used herein, the term
"Designated Buyer Employee" means a person (including any current employees of
ATA, Ambassadair or Amber) who within sixty (60) days after the Closing with
Buyer becomes an employee of Buyer and for whom Buyer has given am employment
notification to ATA by written notice.
 
ARTICLE VII  
 


 
INDEMNIFICATION
 
7.1.  Indemnification by Sellers. Sellers shall defend and indemnify Buyer, for
a period of twelve (12) months after the Closing Date (provided if any claim for
indemnity is made by Buyer within such twelve (12) month period Sellers' duty to
indemnify shall continue until the claim is resolved), in respect of, and hold
Buyer harmless against, any liability, claim, loss, damage or expense incurred
or suffered by Buyer resulting from, relating to or constituting:
 

(a)  
any breach, as of the date of this Agreement or as of the Closing Date, of any
representation or warranty of Sellers and ATA contained in this Agreement or any
Ancillary Agreement; any claim or liability related to the Excluded Assets, any
claim relating to Sellers and ATA's ownership, use or operation of the Assets
prior to Closing; any liabilities obligations or indebtedness of Sellers or ATA
whether incurred or arising before or after Closing;

 

(b)  
any failure to perform any covenant or agreement of Sellers and ATA contained in
this Agreement or any Ancillary Agreement; or

 

(c)  
any claim asserted by any third person against Buyer solely based on Buyer's
status as manager of the Contracted Trips, or based on any act or omission taken
or not taken in good faith by Buyer, as manager of the Contracted Trips,
excluding only claims for obligations, costs or liabilities for which Buyer is
to be responsible under the terms of this Agreement and claims based on any
purported gross negligence or wilful misconduct of Buyer.

 
 
12

--------------------------------------------------------------------------------


 
7.2.  Limitation on Indemnification by Sellers . Notwithstanding anything
contained herein to the contrary, Sellers' liability for indemnity claims under
Section 7.1 of this Agreement is limited to an amount equal to the Purchase
Price.
 
7.3.  Indemnification by Buyer. Buyer shall indemnify Sellers, ATA and Holdings
in respect of, and hold each harmless against, any and all liability, claim,
loss, damage or expense incurred or suffered by any resulting from, relating to
or constituting:
 

(a)  
any breach, as of the date of this Agreement or as of the Closing Date, of any
representation or warranty of Buyer contained in this Agreement or any Ancillary
Agreement;

 

(b)  
any failure to perform any covenant or agreement of Buyer contained in this
Agreement or any Ancillary Agreement; or

 

(c)  
any sales, use or other taxes which may be claimed to be payable by Buyer in
connection with the Transactions, or any failure of Sellers and ATA to collect
any such taxes from Buyer.

 
7.4.  Limitation on Indemnification by Buyer. Notwithstanding anything contained
herein to the contrary, Buyer's aggregate liability for indemnity claims under
Section 7.3 of this Agreement is limited to an aggregate sum of $300,000.
 
7.5.  Exclusive Remedy. Except with respect to claims based on fraud, after the
Closing, the rights of the Parties under this Article VII shall be the exclusive
remedy of the Parties with respect to claims resulting from or relating to any
misrepresentation, breach of warranty or failure to perform any covenant or
agreement contained in this Agreement or any Ancillary Agreement.
 


ARTICLE VIII  
 


 
TERMINATION
 
8.1.  Termination of Agreement. The Parties may terminate this Agreement prior
to the Closing, as provided below:
 

(a)  
Mutual Agreement. Parties may terminate this Agreement by written agreement
among all the Parties

 

(b)  
By Buyer. Buyer may terminate this Agreement by giving written notice to Sellers
and ATA in the event:

 
 
13

--------------------------------------------------------------------------------


 

(i)  
Either Sellers or ATA are in breach of any of their respective representations,
warranties or covenants contained in this Agreement, and such breach, (i) would
cause the conditions set forth in Sections 5.1 or 5.2 not to be satisfied and
(ii) is not cured within three (3) days following delivery by Buyer to Sellers
or ATA, as appropriate, with written notice of such breach;

 

(ii)  
The Closing shall not have occurred on or before November 18, 2005, (or such
later date to which Buyer and ATA subsequent to the Execution Date may agree) by
reason of the failure of any condition precedent under Section 5.2 (unless the
failure results primarily from a breach by Buyer of any representation, warranty
or covenant contained in this Agreement);

 

(iii)  
of both the acceptance by Sellers of a Qualifying Bid and issuance of a
Competing Bid Approval Order;

 

(iv)  
of the failure to obtain the Approval Order on or before November 17, 2005 (or
such later date to which Buyer and ATA subsequent to the Execution Date may
agree); or

 

(v)  
of the failure to conduct Closing on or before November 18, 2005, (or such later
date to which Buyer and ATA subsequent to the Execution Date may agree), through
no fault of Buyer.

 

(c)  
By Sellers or ATA. Sellers or ATA may terminate this Agreement by giving written
notice to Buyer in the event:

 

(i)  
Buyer is in breach of any representation, warranty or covenant contained in this
Agreement, and such breach, (i) would cause the conditions set forth in clauses
(a) or (b) of Section 5.3 not to be satisfied and (ii) is not cured within three
(3) days following delivery by Sellers and ATA to Buyer of written notice of
such breach;

 

(ii)  
Sellers or ATA may terminate this Agreement by giving written notice to Sellers
and ATA if the Closing shall not have occurred on or before November 18, 2005,
2005 (or such later date to which ATA and Buyer shall agree) by reason of the
failure of any condition precedent under Section 5.3 (unless the failure results
primarily from a breach by Sellers or ATA of any representation, warranty or
covenant contained in this Agreement);

 

(iii)  
of both the acceptance by Sellers of a Qualifying Bid and the issuance of a
Competing Bid Approval Order;

 

(iv)  
of the failure to obtain the Approval Order on or before November 17, 2005 (or
such later date to which ATA and Buyer shall agree); or

 
 
14

--------------------------------------------------------------------------------


 

(v)  
of the failure to conduct Closing on or before November 18, 2005, (or such later
date to which Buyer and ATA subsequent to the Execution Date may agree), through
no fault of Sellers or ATA.

 
8.2.  Effect of Termination.
 

(i)  
If the Parties terminate this Agreement pursuant to Section 8.1(a), all
obligations of the Parties hereunder shall terminate without any liability of
any Party to any other Party (except for any liability of a Party for breaches
of this Agreement) and the Initial Deposit shall be promptly refunded to Buyer.

 

(ii)  
If Sellers or ATA terminate this Agreement pursuant to Sections 8.1(c)(i),(ii)
or (iv), all obligations of the parties hereunder shall terminate without any
liability of any Party to any other Party (except for any liability of a Party
for breaches of this Agreement) and the Initial Deposit shall be promptly
refunded to Buyer.

 

(iii)  
If any Party terminates this Agreement pursuant to Sections 8.1(b)(i), (iii),
(iv) or (v), the Initial Deposit shall be promptly refunded to Buyer.

 

(iv)  
If this Agreement terminates pursuant to Sections 8.1(b)(iii) or 8.1(c)(iii),
Sellers shall become obligated to (i) promptly refund to Buyer its Initial
Deposit, and (ii) pay Buyer a break-up fee in an amount equal to $150,000 (the
"Break-Up Fee"), unless Buyer is ultimately the Buyer of the Assets, to
compensate the Buyer for its expenses and the substantial time and resources
committed to due diligence in connection with acting as the "stalking horse" for
this transaction. Notwithstanding any of the foregoing, (i) if following
acceptance of a competing bid Sellers close a sale of the Purchased Assets to
Buyer (as a back up bidder or otherwise), Buyer shall not be entitled to payment
of the Break Up Fee, and if the Break Up Fee shall have been paid to Buyer, it
shall be refunded at the closing of the sale to Buyer. No such reimbursement
under this Section shall be payable in the event of a breach by Buyer under this
Agreement.

 
 
15

--------------------------------------------------------------------------------


 
ARTICLE IX  
 


 
DEFINITIONS
 
For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.
 
"Ambassadair Office Space" shall have the meaning ascribed to such term in
Section 1.10 of this Agreement.
 
"Ancillary Agreements" shall include the Master Bill of Sale-ATA, Master Bill of
Sale - Sellers, and such other agreements referred to in this Agreement to be
delivered at or after Closing.
 
"Approval Order" shall mean an Order, in form and substance to be agreed upon by
the parties prior to Closing, entered by the Bankruptcy Court in the Chapter 11
Case.
 
"Assets" shall mean, collectively, the Purchased Assets and the Purchased ATA
Equipment.
 
"Avoidance Action(s)" shall mean means any and all Claims and causes of action
which Sellers and ATA may assert under the Bankruptcy Code, including any and
all Claims and causes of action arising under Sections 542, 543, 544, 545, 546,
547, 548, 549, 550 and 553 of the Bankruptcy Code or under comparable state law
provisions, and Sellers and ATA's rights of setoff, recoupment, contribution,
reimbursement, subrogation or indemnity (as those terms are defined by the non-
bankruptcy law of any relevant jurisdiction) and any other direct or indirect
Claim of any kind whatsoever, whenever and wherever arising or asserted.
 
"Bankruptcy Code" shall mean 11 U.S.C. §§ 101 et seq.
 
"Bankruptcy Court" shall mean the United States Bankruptcy Court for the
Southern District of Indiana.
 
"Break-Up Fee" shall have the meaning set forth in Section 8.2(iv).
 
"Businesses" shall mean (i) as respects Ambassadair, its business of serving as
a travel club and a tour club operator, and (ii) as respects Amber Travel, its
business of serving as a travel agency.
 
"Buyer" shall have the meaning set forth in the first paragraph of this
Agreement.
 
"Chapter 11 Case" shall mean the Chapter 11 bankruptcy case filed by Sellers and
ATA and pending in the Bankruptcy Court, and administratively consolidated as
Case No. 04-19866.
 
"Closing" shall mean the closing of the Transactions.
 
 
16

--------------------------------------------------------------------------------


 
"Closing Date" shall have the meaning described in Section 1.5(a) of this
Agreement.
 
"Competing Bid Acceptance Order" shall mean an order approving the sale
Transactions pursuant to 11 USC §§ 363(b) and (f) and § 365, which is issued by
the Bankruptcy Court with respect to a bidder (other than Buyer or any of its
affiliates or shareholders) competitive with Buyer.
 
"Contracted Trips" shall mean, collectively, those trips identified on Exhibit
"A" to this Agreement as originating at any time during the period from and
after January 1, 2006, and March 31, 2006, and for which Ambassadair has sold
participation to one or more of its members or another purchaser and which
Ambassadair has determined should not be cancelled prior to the Closing.
 
"Customer Accounts Receivable" shall mean, collectively, all amounts owing to
either of Sellers for the purchase of participation in any Contracted Trip.
 
"Excluded Assets" shall mean, collectively, the following assets and properties
of Sellers and ATA, all of which shall be excluded from the Purchased Assets and
the Purchased ATA Equipment: (i) all Customer Accounts Receivable and other
accounts receivable of each of Sellers and ATA, all Prepaid Expenses and Other
Deposits, and all Avoidance Actions of either of Sellers or ATA or any rights,
defenses, cross claims or counterclaims with respect to any Avoidance Actions;
(ii) any pension plan, profit sharing plan, or other plan or program providing
benefits to current or former employees of Sellers; (iii) all unrestricted cash
and Restricted Cash, including cash equivalents and marketable securities, and
all rights to any tax refund not yet received by either of Sellers, ATA or
Holdings; (iv) insurance and workers’ compensation premium refunds and tax
refunds, whether or not applied for and any claims under insurance policies; (v)
copies of all business and financial records and other information (including
computer files), relating to the conduct of the Businesses prior to the Closing
Date, the originals of which will be conveyed to Buyer, provided that Buyer
shall acquire, and Holdings and Sellers shall not retain or obtain copies of
customer lists, prospect lists, marketing materials, budgets, strategic plans
and related information which may provide Buyer with a competitive advantage in
the Businesses to be conducted after the Closing Date; (vi) the Net Tax Assets
and the Net Intercompany Receivable as such terms are used in the July
Consolidated Balance Sheet previously delivered to Buyer; (vii) any claims
against Buyer for breach of this Agreement or any Ancillary Agreement; (viii)
the Two Hundred Thousand and 00/100 Dollar ($200,000.00) deposit made with
TransMeridian Airlines, Inc. and all claims of any sort held by any of Sellers
or ATA against TransMeridian Airlines, Inc.; (ix) any software or other
intellectual property which is licensed to Sellers and is not assignable without
consent of licensor, and which consent is not obtained within thirty (30) days
after Closing; (xi) all claims and causes of action against directors, officers,
shareholders, employees or Insiders (as that term is defined in Section 101(31)
of the Bankruptcy Code) of the Sellers, ATA, Holdings or any other subsidiaries
of Holdings, including ATA; (xi) corporate books and records; (xii) the $200,000
surety bond deposit made by ATA and/or Ambassadair with National City Bank under
a Public Charter Operator Surety Trust Agreement, dated effective as of December
15, 2003, and all other deposits and prepayments or prepaid expenses of any sort
of Ambassadair or Amber Travel; (xii) all causes of action, rights of action or
recovery and counterclaims and set offs rights of any sort; (xiii) all telephone
numbers; and (xiv) any other property of Sellers not specifically identified in
the definition of "Purchased Assets".
 
 
17

--------------------------------------------------------------------------------


 
"Execution Date" shall mean the date of this Agreement.
 
"Governmental Authority" shall mean any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.
 
"Holdings" shall mean ATA Holdings Corp., an Indiana corporation.
 
"Initial Deposit" shall mean the sum of One Hundred Thousand Dollars ($100,000)
paid by Buyer for the account of Sellers and held in the Baker & Daniels Trust
Account in accordance with Sections 1.3(a) hereof.
 
"Letter Agreement" shall have the meaning set forth in Section 1.3(a) hereof.
 
"Master Bill of Sale - ATA" shall mean a bill of sale in form and substance to
be agreed upon by ATA and Buyer prior to Closing which transfers ownership of
the Purchased ATA Equipment to Buyer.
 
"Master Bill of Sale - Sellers" shall mean a bill of sale in form and substance
to be agreed upon by Sellers and Buyer prior to Closing which transfers
ownership of the Purchased Assets to Buyer.
 
"Material Contract" shall mean a contract involving goods or services for which
Sellers are obligated to pay more than five Thousand Dollars ($5,000), but not
including any contracts for the sale of travel or tours made in the ordinary
course of business or any at will employment of an employee to fill an open
employment position in the ordinary course of business.
 
"Parties" shall mean Buyer, Sellers and ATA.
 
"Person" shall mean and include an individual, partnership, association, joint
venture, corporation, limited liability company, limited liability partnership,
trust, trustee, any other entity or organization and any governmental entity.
 
"Prepaid Expenses and Other Deposits" shall mean, collectively, all prepayments,
advances and deposits made by either of Sellers or ATA, made or funded in
advance of the origination of any Remaining 2005 Trip or any Contracted Trip,
with any contracted provider of air, ground or water transportation, lodging,
food or meal services, entertainment, ground handling services or other services
which are to be provided as a part of that Remaining 2005 Trip or Contracted
Trip
 
"Purchased Assets" shall mean, collectively, all of the following assets of each
of Sellers, as existing on the Execution Date, but excluding for all purposes
the Excluded Assets:
 
(i)  All trademarks, trade names and service marks and infringement claims
relating to same) owned by the Sellers and the exclusive right to use the name
"Ambassadair," "Ambassadair Travel Club," provided, that r than each of Sellers
may continue to use its corporate name so long as they are in Chapter 11;
 
 
18

--------------------------------------------------------------------------------


(ii)  Subject to being assumed by Buyer pursuant to Paragraph 1.10 hereof, all
rights of Sellers under all Contracts which Buyer elects to assume, including
ARC and IATAN appointments;
 
(iii)  All customer lists of each of Sellers, including lists of all past,
present and prospective customers of each of Sellers and all members of
Ambassadair, sales and marketing materials, including artwork and collateral
materials, mailing lists, marketing lists, prospect lists, employee lists, and
related information;
 
(iv)  All software and intellectual property owned exclusively by either of
Sellers and any software or other intellectual property which is licensed to
Sellers and is assignable without consent of licensor, or with consent and for
which consent to assign to Buyer is obtained within thirty (30) days after
Closing; and
 
(v)  All pre-printed, unused paper supplies and other items having the
Ambassadair or Amber names, whether owned by Sellers or ATA
 
"Purchase Price" shall have the meaning set forth in Section 1.3 of this
Agreement.
 
"Purchased ATA Equipment" shall mean those certain assets described on Schedule
2.4(ii) to this Agreement..
 
"Qualifying Bid" shall mean a competing bid meeting the requirements of the Sale
Procedures Order (any, a "Qualifying Bid", and all, "Qualifying Bids").
 
"Reasonable Best Efforts" shall mean best efforts, to the extent commercially
reasonable.
 
"Remaining 2005 Trips" shall mean, collectively, those trips identified on
Exhibit "A" to this Agreement as originating prior to January 1, 2006.
 
"Restricted Cash" shall mean, collectively, all restricted cash of either of
Sellers and funded by customers for the purchase of Remaining 2005 Trips or
Contracted Trips, including escrowed funds and credit card hold backs for
purchases of Contracted Trips made by a consumer with a credit card.
 
"Sale Order" shall mean that certain Order entered by the Bankruptcy Court on
___________, 2005, in Case No. 04-19866.
 
"Seller Material Adverse Effect" shall mean any material adverse change, event,
circumstance or development with respect to, or material adverse effect on,
Buyer’s title, possession, use or enjoyment of the Assets after Closing.
 
 
19

--------------------------------------------------------------------------------


 
"Subsidiary" shall mean any corporation, partnership, trust, limited liability
company or other non-corporate business enterprise in which Sellers and ATA (or
another Subsidiary) holds stock or other ownership interests representing (a)
more than 50% of the voting power of all outstanding stock or ownership
interests of such entity or (b) the right to receive more than 50% of the net
assets of such entity available for distribution to the holders of outstanding
stock or ownership interests upon a liquidation or dissolution of such entity.
 
"Supplemental Payment" shall have the meaning ascribed to such term in Section
1.3(b) of this Agreement.
 
"Tax Returns" shall mean all reports, returns, declarations, statements or other
information required to be supplied to a taxing authority in connection with
Taxes.
 
"Transactions" shall mean the transactions contemplated by this Agreement. and
any Ancillary Agreement.
 
"Underfunded Trip" shall have the meaning ascribed to such term in Section
1.4(b) of this Agreement.
 
ARTICLE X  
 


 
MISCELLANEOUS
 
10.1.  No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the Parties and their respective
successors and permitted assigns.
 
10.2.  Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, with respect to the subject matter hereof.
 
10.3.  Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. Neither Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.
 
10.4.  Counterparts and Facsimile Signature. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. This Agreement may
be executed by facsimile signature.
 
10.5.  Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
10.6.  Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below: 
 
 
20

--------------------------------------------------------------------------------


 
If to Sellers and ATA:
 
ATA Airlines, Inc., Ambassadair Travel Club
and Amber Travel
7337 West Washington Street
Indianapolis, Indiana 46251-0609
Attention: Chief Executive Officer
Facsimile: 317-282-7091
Copy to: (which shall not constitute notice)
 
Baker & Daniels, LLP
300 North Meridian Street, Suite 2700
Indianapolis, Indiana 46204
Attention: Mr. Stephen A. Claffey, Esq.
Facsimile: (317) 237-8234
Email: steve.claffey@bakerd.com
If to Buyer:
 
Grueninger Cruises and Tours Inc.
Meridian Tower
201 West 103rd Street, Suite 380
Indianapolis, IN 46290
Attention: Mike Grueninger
Facsimile: (317) 479-1000
Email: mike@grueningertours.com
Copy to: (which shall not constitute notice)
 
Dann Pecar Newman & Kleiman, P.C.
2300 OneAmerica® Tower
Box 82008
Indianapolis, IN 46282 
Attention: David H. Kleiman
Facsimile: (317) 632-2962
Email: dkleiman@dannpecar.com

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.
 
10.7.  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Indiana, without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Indiana or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Indiana.
 
10.8.  Amendments and Waivers. The Parties may mutually amend any provision of
this Agreement at any time prior to the Closing. No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by each of the Parties. No waiver by either Party of any right or remedy
hereunder shall be valid unless the same shall be in writing and signed by the
Party giving such waiver. No waiver by either Party with respect to any default,
misrepresentation, or breach of warranty or covenant hereunder shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
 
21

--------------------------------------------------------------------------------


 
10.9.  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
10.10.  Expenses. Each Party shall bear its own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby and its performance of its obligations pursuant
to this Agreement. Buyer agrees to indemnify and hold harmless Sellers and ATA
against any liability, claim, loss, damage or expense incurred by Buyer relating
to any fees or commissions owed to any broker, finder or financial advisor as a
result of the Closing of the Transactions.
 
10.11.  Submission to Jurisdiction. So long as Sellers and/or ATA are subject to
the jurisdiction of the Bankruptcy Court, the Bankruptcy Court shall have
jurisdiction of all disputes arising under this Agreement. Thereafter, each
Party (a) submits to the jurisdiction of any state or federal court sitting in
Indiana in any action or proceeding arising out of or relating to this Agreement
or the Ancillary Agreements, (b) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court, (c) waives
any claim of inconvenient forum or other challenge to venue in such court, (d)
agrees not to bring any action or proceeding arising out of or relating to this
Agreement or the Ancillary Agreements in any other court, and (e) waives any
right it may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Agreement or the Ancillary Agreements. Each
party agrees to accept service of any summons, complaint or other initial
pleading made in the manner provided for the giving of notices in Section 10.6
of this Agreement, provided that nothing in this Section 10.11 shall affect the
right of any Party to serve such summons, complaint or other initial pleading in
any other manner permitted by law.
 
10.12.  Specific Performance. Each Party acknowledges and agrees that the other
Parties will be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party agrees that the other Parties shall be
entitled to an injunction or other equitable relief to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the Parties and the matter,
in addition to any other remedy to which it may be entitled, at law or in
equity. 
 
 
22

--------------------------------------------------------------------------------


 
10.13.  Construction.
 

(a)  
The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.

 

(b)  
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

 

(c)  
Any reference herein to "including" shall be interpreted as "including without
limitation".

 

(d)  
Any reference to any Article, Section or paragraph shall be deemed to refer to
an Article, Section or paragraph of this Agreement, unless the context clearly
indicates otherwise.

 
10.14.  Confidentiality. None of the Parties to this Agreement shall make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the Transactions contemplated hereby or otherwise communicate with
the news media without the prior written consent of the other parties, except as
may otherwise be required by applicable law or regulation or by any authorized
administrative agency and as are required pursuant to the Bankruptcy Code and
applicable bankruptcy regulations to obtain the Approval Order and any amendment
to the existing order respecting the procedures to be followed with respect to
this sale.
 

 



23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of Execution
Date.
 


Ambassadair Travel Club, Inc.


By: /s/ Sean Frick 
Its: VP & CRO      


Amber Travel, Inc.


By: /s/ Sean Frick      
Its: VP & CRO      
    (Collectively "Sellers")


ATA Airlines, Inc.


 
By: /s/ Sean Frick      
Its: VP & CRO 
 
    ("ATA")


Grueninger Cruises and Tours Inc.


By: /s/ Mike Grueninger       
Its: President     
    ("Buyer")


 
24

--------------------------------------------------------------------------------

